DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 1 with traverse (fig. 1; claims 1, 6, and 8-12) in the reply filed on 10/21/2021 is acknowledged.
Claims 2-5, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: on p. 6-7 of the Remarks, “The examiner's holding that there is not a single general inventive concept contained in the claims is not thought accurate. The examiner states that the reference to Caneer Jr. teaches a welding torch having a feeder through which a plasma gas and a shield gas are guided. This does not teach the general inventive concept set forth in the sole independent claim 1. The purpose of the invention of the instant application is to enable rapid change of parameters of the secondary media of the plasma torch. For example, with a valve being able to switch on and off or limit the amount or the secondary media is important. Claim 1 claims a plasma cutting torch having a feeder for plasma gas (34) and at least one secondary feeder (61) and this at least one secondary feeder has at least one valve (63) for opening and closing the secondary feeder. It will be seen that the Caneer Jr. reference does not have a valve for opening and closing the at least one secondary feeder so as to control the at least one secondary media to be combined with the plasma gas. The Caneer Jr. reference has a valve 24 but it controls the plasma gas through the torch, and there is no valve in the at least one secondary feeder for
controlling at least one secondary media as claimed. Therefore, there does exist in all of the claims of the instant application, a single general inventive concept, not taught by the Caneer Jr. reference, and therefore all of the claims 1-12 should be examined noting all dependent claim are directly or indirectly dependent upon independent claim 1 and therefore contained the single inventive concept.”
Examiner’s Responses:
With respect to unity of invention, Applicant’s arguments respectfully are not found persuasive. As set forth in restriction requirement Office Action, the common feature between species 1-12 is not special as it does not make contribution over the prior art Caneer (US 4692584). It is respectfully noted that restriction requirement was made to the claim filed on 08/17/2021. Claim 1 filed on 08/17/2021 recites “in the at least one feeder, at least one valve for opening and closing the feeder is provided directly within the housing of the plasma torch” (emphasis added). It is noted that “the feeder” was construed to refer to the feeder that guides plasma gas since the claim did not specify there is a secondary feeder for guiding the secondary medium and the valve for opening and closing the secondary feeder provided directly within the housing of the plasma torch. This clarification was provided in claim set later filed 10/21/2021, which was after the restriction was made. 
Caneer discloses a plasma torch (welding torch 10) having a feeder (body 12) for plasma gas (plasma gas), in which at least one secondary medium (shield gas) is guided by at least one feeder (body 12) through a housing of the plama torch (welding torch 10) to a nozzle protection cap opening (opening of the tapered portion 68) (col. 3, lines 12-22), and body 12), at least one valve (valve 24) for opening and closing the feeder (flow passage of body 12) is provided directly within the housing of the plasma torch (welding torch 10) (col. 2, lines 42-55). 

    PNG
    media_image1.png
    734
    523
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Caneer (US 4692584))]

Therefore, species 1-12 lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL. 
 amended; and Claims 1-12 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 102016214146.5 filed on 08/01/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/19/2019 and 01/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "A plasma torch, …, having a feeder for plasma gas, in which at least one secondary media is guided by at least one secondary feeder" in lines 1-2 renders the claim indefinite because it is unclear if the “at least one secondary feeder” is disposed in the “feeder for plasma gas”, or the “at least one secondary feeder” is disposed in the “plasma torch”. 
For the purpose of substantive examination, it is presumed that “at least one secondary feeder” is a separate feeder from the gas feeder and is disposed in the plasma torch. 
The phrase “and/or” in line 3 (similarly applying to other applicable dependent claims) renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
In claim 11:
The phrase "and/or” in line 1 (similarly applying to other applicable claims) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Moreover, how can the secondary media being both “gaseous” and “liquid”? 
In claim 12:
The limitation "a feeder for secondary medium" in line 3 renders the claim indefinite because it is unclear if “feeder” in line 3 refers to the same “at least one secondary feeder” recited in claim 1 that guides secondary medium. 
For the purpose of substantive examination, it is presumed that is the case that “a feeder for secondary medium” refers to the same “at least one secondary feeder”, which has antecedent basis in claim 1. 
The limitation "at least one feeder" in line 7 renders the claim indefinite because there are (2) instances of “feeder” recited in claim 1. It is unclear if it is being referred to “a feeder” recited in line 1 of claim 1, or “at least one secondary feeder” recited in line 2 of claim 1. 
For the purpose of substantive examination, it is presumed that “at least one feeder” in line 4 of claim 12 refers to the “at least one secondary feeder” recited in line 2 of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt (US 20060163216)
Regarding claim 1, Brandt discloses a plasma torch (plasma torch 10), in particular plasma cutting torch (“cutting of aluminum sheet”, para. 0003; fig. 6), having a feeder (plasma gas supply line 201) for plasma gas (plasma gas) (para. 0062), in which at least one secondary media (shield gas) is guided by at least one secondary feeder (shield gas supply line 410) through a housing of the plasma torch (torch body 12) to a nozzle protection cap opening (exit port 24 of shield 22) (para. 0004), and, in the at least one secondary feeder (shield gas supply line 410), at least one valve (control valve 405) for opening and closing the at least one secondary feeder is provided directly within the housing of the plasma torch (torch body 12) (para. 0051 and 0077).
[AltContent: textbox (Prior Art
Brandt (US 20060163216))]
    PNG
    media_image2.png
    590
    486
    media_image2.png
    Greyscale



Regarding claim 9, Brandt discloses the plasma torch (plasma torch 10), wherein the plasma torch (plasma torch 10) is designed as a quick-exchange torch with a plasma torch shank (torch body 12) which is separable from a plasma torch head (nozzle) (para. 0005, lines 1-5).

Regarding claim 11, Brandt discloses the plasma torch (plasma torch 10), wherein gaseous secondary media (shield gas i.e. oxygen) is used (para. 0051).  
 
Regarding claim 12, Brandt discloses the plasma torch (plasma torch 10), wherein the plasma torch (plasma torch 10) is connected to a controller (CNC) (para. 0039) which is designed such that the at least one valve (control valve 405) which is arranged in the at least one secondary feeder (shield gas supply line 410) for a secondary medium (shield gas) is opened at the earliest point in time at which, during plunge cutting into a workpiece (piercing operation), the workpiece has been penetrated completely (para. 0054 and 0058). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 20060163216)
Regarding Claim 8, Brandt discloses the plasma torch (plasma torch 10), wherein valves (control valve 405) arranged within the housing are electrically actuatable (solenoid control valve) (para. 0041, lines 1-8), and are designed as axial valves (valve controlling gas flow); in the case of electrically operable valve (solenoid control valve), the respective at least one secondary medium (shield gas) flows through a winding of a coil (according to attached non-patent literature “What is a Solenoid Valve?”, it is evident that within solenoid valve, a coil when energized causes the plunger to open or close the valve).   
Brandt does not disclose the at least one valve has a maximum outer diameter of 15 mm. 
However, it would have been obvious to recognize the outer diameter of the at least one valve is merely a design choice such that the valve is fit within the housing of the plasma torch. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 20060163216) in view of Couch (US 5170033)
Regarding claim 6, Brandt discloses substantially all the features as set forth above. Brandt further discloses the plasma torch comprises a gas guide (swirl ring) disposed in the flow path of the plasma gas and/or the shield gas to impart a swirling motion to the gas (para. 0004). 
Brandt does not disclose at the gas guide, there are provided at least two openings which guide the respective secondary medium; wherein openings are oriented in different axial directions. 
However, Couch discloses a gas guide (swirl ring 28), there are provided at least two openings (gas distribution holes 30) which guide the respective secondary medium (gas); wherein openings (gas distribution holes 30) are oriented in different axial directions (figs. 3A-3B) (col. 5, lines 59-65).





    PNG
    media_image3.png
    747
    466
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Couch (US 5170033))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas guide of Brandt to include at least two openings that are oriented in different axial directions as taught by Couch, in order to obtain dramatic improvement in electrode wear even when operating at high power levels (col. 5, lines 42-48). 

Regarding claim 10, Brandt discloses the plasma torch (plasma torch 10) comprising the nozzle protection cap opening (exit port 24 of shield 22; fig. 6) and a gas swirl ring) disposed in the flow path of the plasma gas and/or the shield gas to impart a swirling motion to the gas (para. 0004).
Brandt does not disclose there is provided at least 4Attorney Docket No. P75862US0 Application No. 16/322,720one opening through which at least a fraction of one of the at least one secondary media flows, wherein, in the case of several openings being provided, in each case one of the at least one secondary medium exits through one or more selected opening(s) in the direction of a workpiece surface.  
However, Couch discloses there is provided at least 4Attorney Docket No. P75862US0 Application No. 16/322,720one opening (gas distribution holes 30) through which at least a fraction of one of the at least one secondary media (gas) flows, wherein, in the case of several openings (gas distribution holes 30) being provided, in each case one of the at least one secondary medium exits through one or more selected opening(s) in the direction of a workpiece surface (figs. 3A-3B) (col. 5, lines 59-65).  
[AltContent: textbox (Prior Art
Couch (US 5170033))]
    PNG
    media_image3.png
    747
    466
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas guide of Brandt to include at least several openings through which the secondary medium exit in the direction of the workpiece as taught by Couch, in order to obtain dramatic improvement in electrode wear even when operating at high power levels (col. 5, lines 42-48). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761